Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AGREEMENT

 

June 17, 2020

 

between

 

Neonode Technologies AB

 

as Borrower

 

and

 

Cidro Holding AB

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

THIS LOAN AGREEMENT (the “Loan Agreement”) is dated June 17, 2020 and made
between:

 

(1)Neonode Technologies AB, registration number 556771-2095, address P.O. Box
5082, 102 42 Stockholm, Sweden (the “Borrower”); and

 

(2)Cidro Holding AB, registration number [***], address [***], Sweden (the
“Lender”).

 

Each of the Borrower and the Lender is referred to herein individually as a
“Party” and jointly as the “Parties”.

 

1Introduction

 

1.1The Lender is a shareholder and affiliated with a member of the board of
directors of Neonode Inc. (the “Company”, and, together with its subsidiaries,
the “Group”), a Delaware corporation, having its headquarters in Stockholm,
Sweden. The Borrower is a wholly owned subsidiary of the Company.

 

1.2The Company is contemplating to carry out a capital raise (the “Capital
Raise”), currently envisaged to take place on or before December 31, 2020. In
order to ensure that the Company has sufficient cash to continue its operations
and repay its liabilities in the ordinary course of business, the Lender has
made a commitment that, for the time period up to the Capital Raise, upon
notification from the Company’s chief financial officer that the Company
requires cash to continue as a going concern, the Lender will, subject to and
contingent upon the satisfaction of the conditions set forth below, provide or
cause to be provided to the Company financing in an amount equal to the lesser
of (A) the minimum amount necessary which, based upon the Company’s most
recently prepared financial forecast, is reasonably expected to be required for
the Company to continue operations up to the Capital Raise, or (B) SEK
16,145,000. The obligation by the Lender to provide or cause to be provided
financing in accordance with the above is subject to and contingent upon (i) the
preparation, execution and delivery of mutually acceptable financing and other
transaction documentation, and (ii) the disinterested members of the board of
directors of the Company, acting on behalf of the Company, having approved all
transactions arising from or relating to such financing. It is acknowledged by
the Parties that execution of this Loan Agreement by the Parties is intended to
fulfil condition (i) above.

 

1.3On or about the date hereof, the Borrower (as borrower) and UMR Invest AB
(shareholder and affiliated with a member of the board of directors of the
Company) (as lender) has entered, or will enter, into a loan agreement on
similar terms and conditions as included in this Loan Agreement whereby UMR
Invest AB makes available to the Borrower a term loan to a principal amount of a
maximum of SEK 16,145,000 (the “UR Loan Agreement”).

 

2Facility

 

2.1The Lender shall make available to the Borrower, during the time period up to
the execution of the Capital Raise, a term loan to a principal amount of a
maximum of SEK 16,145,000 (the “Principal Amount”) (the “Facility”).

 

2.2If the Capital Raise has not been executed on December 31, 2020 at the
latest, the Facility shall no longer be available to the Borrower.

 

2.3The Borrower shall apply all amounts borrowed by it under the Facility for
the purpose of ensuring that the Group has sufficient cash to continue its
operations and repay its liabilities in the ordinary course of business.

 

 

 

Certain personally identifiable information, marked by brackets as [***], has
been omitted from this exhibit pursuant to Item 601(a)(6) under Regulation S-K.

 



1

 

 

3AVAILABILITY

 

3.1The Facility may be drawn down in one or several drawings in the maximum
Principal Amount of SEK 16,145,000 by the Borrower giving the Lender not less
than five business days written notice (or such lesser period as the Lender may
agree) specifying the date of the drawdown (the ”Drawdown Date”).

 

3.2On the Drawdown Date, the full amount requested by the Borrower by written
notice shall be disbursed to the Borrower’s bank account, as designated by the
Borrower.

 

3.3The Lender shall be under no obligation to fund the drawing of the Facility
if the Capital Raise has been carried out prior to the Lender disbursing the
requested funds to the Borrower, or at any time after December 31, 2020.

 

3.4The Borrower shall ensure that any drawdown under the Facility, at the
relevant Drawdown Date, is made in an amount equal to a corresponding drawdown
under the UR Loan Agreement.

 

4Credit Fee and interest

 

4.1The Borrower shall pay to the Lender a fixed credit fee on the Principal
Amount of 0.75 per cent per annum computed from the date hereof until the
Facility is no longer available for drawdown, i.e. after the execution of the
Capital Raise, or after December 31, 2020 (as applicable), and all of the
outstanding Principal Amount is repaid in full. The credit fee will be payable
at the time when repayment of the Principal Amount is obligated to be made in
accordance with Section 5 below and shall be calculated on the basis of the
actual number of days elapsed during the credit fee period and a year of 360
days.

 

4.2In addition to the fixed credit fee in accordance with Section 4.1 above,
interest shall accrue on the outstanding Principal Amount at a fixed interest
rate of 3.25 per cent per annum computed from the relevant Drawdown Date until
all of the outstanding Principal Amount is repaid in full. Accrued interest will
be added to the outstanding Principal Amount and be payable at the time when
repayment of the Principal Amount is obligated to be made in accordance with
Section 5 below. Accrued interest shall be calculated on the basis of the actual
number of days elapsed during the relevant interest period and a year of 360
days.

 

5Repayment

 

5.1The Borrower shall repay to the Lender the full outstanding Principal Amount
(including any unpaid accrued interest and credit fee in accordance with Section
4 above) as soon as practicably possible unless otherwise agreed by the Parties
following the execution of the Capital Raise in the Company. The Borrower may
also, in its sole discretion, make repayment(s) in full or in part of the
outstanding Principal Amount (including any unpaid accrued interest and credit
fee in accordance with Section 4 above) to the Lender prior to the Capital
Raise. In the event the Capital Raise has not been carried out on December 31,
2020 at the latest, or the funds raised from the Capital Raise are insufficient
to cover full repayment of the outstanding Principal Amount (including any
unpaid accrued interest and credit fee in accordance with Section 4 above), then
the full outstanding Principal Amount (including any unpaid accrued interest and
credit fee in accordance with Section 4 above) shall be due and payable by the
Borrower on February 28, 2021 unless otherwise agreed by the Parties.

 



2

 

 

5.2All repayments by the Borrower shall be made to the Lender’s bank account as
designated by the Lender.

 

5.3The Borrower shall ensure that all repayments to the Lender in accordance
with this Section 5, at every repayment occasion, is made in an amount equal to
a corresponding repayment under the UR Loan Agreement.

 

6Payments

 

6.1All payments to be made under this Loan Agreement shall be made by the due
date and in freely transferable same day funds. If the due date is not a
business day, the payment shall be made on the preceding business day.

 

6.2Should the Borrower fail to pay any amount on the relevant due date, the
Borrower shall, on the Lender’s demand, pay late interest on such overdue amount
from the relevant due date up to the date for actual payment at a rate of one
(1) per cent per month.

 

7Withholding

 

7.1All sums payable by the Borrower shall be paid without any withholding or
deduction of tax or any other amount unless required by law, in which event the
Borrower will (if required by the Lender) forthwith pay to the Lender such
additional amount as will result in the receipt by the Lender of the full amount
and will supply the Lender promptly with evidence satisfactory to the Lender
that the Borrower has accounted to the relevant authority for the sum withheld.

 

7.2If the Borrower makes a payment of an additional amount under Section 7.1
above and the Lender determines that:

 

(a)a credit against, relief or remission for, or repayment of, any tax is
attributable to all or part of that payment; and

 

(b)the Lender has obtained, utilised and retained that tax credit,

 

the Lender shall pay an amount to the Borrower which the Lender determines will
leave it (after that payment) in the same after-tax position as it would have
been in had the tax payment not been made by the Borrower.

 

8Calculations

 

8.1Any interest or fee accruing under this Loan Agreement will accrue from day
to day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days.

 



3

 

 

9Amendments and Waivers

 

9.1This Loan Agreement may be amended only by an instrument in writing that is
duly executed by the Borrower and the Lender.

 

9.2Any waiver by the Lender of any terms of this Loan Agreement or any consent
or approval given by the Lender shall be effective only if given in writing and
then only for the purpose and upon the terms and conditions (if any) on which it
is given.

 

10Assignments, etc.

 

10.1The Lender may assign and transfer all of its rights and obligations under
this Loan Agreement, following the prior written consent by the Borrower, which
shall not be unreasonably withheld or delayed, provided that such assignment
will not give rise to any additional costs for the Borrower.

 

10.2The Borrower may not assign or transfer any part of its rights, benefits or
obligations under this Loan Agreement.

 

11Notices

 

11.1All notices, requests or similar communications under this Loan Agreement
shall be in writing and be delivered by courier, registered mail or e-mail to
(i) when delivering to the Borrower, the Borrower’s from time to time registered
address or maria.ek@neonode.com, or such other e-mail address as may be notified
in accordance with this Section 11.1, and (ii) when delivering to the Lender, to
the address set forth in the introductory paragraph of this Loan Agreement or
peter@riteventures.com. The Lender shall notify the Borrower upon a change of
address or e-mail address in accordance with this Section 11.1. A notice shall
be considered as received;

 

(a)if delivered by courier: when delivered to the addressee;

 

(b)if delivered by registered mail: two business days after delivery to the
postal service; or

 

(c)if delivered by e-mail: when the addressee confirms the receipt in writing,
which confirmation shall not be unreasonably withheld or delayed.

 

12Counterparts

 

12.1This Loan Agreement may be executed in any number of counterparts and this
will have the same effect as if the signatures on the counterparts were on a
single copy of this Loan Agreement.

 



4

 

 

13Approval by the board of directors of the company

 

13.1It is acknowledged that the disinterested members of the board of directors
of the Company, acting on behalf of the Company, approve of the contents of this
Loan Agreement and all transactions arising from or relating to the financing
contemplated by this Loan Agreement.

 

14Governing law and disputes

 

14.1This Loan Agreement shall be governed by and construed in accordance with
the substantive laws of Sweden.

 

14.2Any dispute, controversy or claim arising out of or in connection with this
Loan Agreement, or the breach, termination or invalidity thereof or any
non-contractual obligations arising out of or in connection with this Loan
Agreement, shall be finally settled by arbitration in accordance with the Rules
for Expedited Arbitrations of the Arbitration Institute of the Stockholm Chamber
of Commerce. The seat of arbitration shall be Stockholm, Sweden. The language to
be used in the arbitral proceedings shall be Swedish.

 

 



 

 



5

 

 

This Loan Agreement has been signed in two originals, of which the Parties have
received one each.

 

NEONODE TECHNOLOGIES AB

 

Date:           Place:    

 

      Maria Ek   Ulf Mårtensson

 

    Urban Forssell, CEO  

 

Cidro Holding AB

 

Date:           Place:    

 

    Peter Lindell  

 

It is hereby confirmed that the disinterested members of the board of directors
of the Company, acting on behalf of the Company, approve of the contents of this
Loan Agreement and all transactions arising from or relating to the financing
contemplated by this Loan Agreement.

 

Date:           Place:    

 

    Maria Ek, Company secretary of Neonode Inc.

 

 

6

 

